Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 102A1 as being anticipated by Suzuki et al. (US Patent Application Publication 2020/0251108), herein after referred to as Suzuki.
Regarding independent claim 1, Suzuki discloses a display method (abstract and figure 12), comprising: 
acquiring a first image (Figure 12 reference S102 describes to acquire first image data.), wherein the first image is an image of an eyeball state of a driver (Paragraph [0104] describes first image data to be captured by an inside camera 104. Paragraph [0044] describes inside camera 104 to be installed inside a vehicle to image a face or the like of each occupant who sits on a seat in the passenger compartment to generate first image data. Paragraphs [0086]-[0087] describes the first image data to comprise an image of one or both of a face and eyes of the occupant processed by estimator 220 determine a sight direction of the occupant (line of sight). Paragraph [0088] describes a direction/sight line second direction may be included in the first image data itself sent to the estimator.); 
acquiring a second image (Figure 12 reference S102 describes to acquire second image data.), wherein the second image is an image of a surrounding environment  of a vehicle of the driver (Paragraph [104] describes second image data to be captured by  an outside camera 118. Paragraph [0060] describes the outside camera 118 to be attached to the vehicle to image the surroundings of the vehicle to generate second image data. Paragraph [0096] describes the second image data to regard objects external to the vehicle (exampled as a building with a brown roof).); 
determining an object of point of interest (POI) (Paragraph [0074] describes point of interests POI to be objects such as all things on the ground regardless of being natural things or artificial things like landmarks and examples such.) based on the first image and the second image (Figure 12 reference S104 and S106 wherein data is transmitted to a server device and the server device transmits agent data back to the agent device 100 (of the host vehicle as depicted in figure 1) as described in paragraph [0105]. Figures 8-9 and paragraph [0096] describes the estimator 220 (part of server device 200 as depicted in figure 5) determine/estimate an object (POI) according to the second image data and first/second direction (acquired from the first image data).); and 
determining a target display position of the object of POI, and displaying the object of POI at the target display position (Figure 12 reference S108 described in paragraph [0105] to output the received agent data using speakers 108 or displays 110. Figure 3 and paragraph [0051] describes a HUD device that displays a virtual image at an end of a line of sight of the occupant. Paragraph [0094] describes the agent data may be an image exampled as a displayed building.).
Regarding claim 2, Suzuki the method according to claim 1, wherein the determining the object of point of interest (POI) based on the first image and the second image comprises: 
determining a direction of a sight line of the driver based on the first image (Paragraph [0104] describes first image data to be captured by an inside camera 104. Paragraph [0044] describes inside camera 104 to be installed inside a vehicle to image a face or the like of each occupant who sits on a seat in the passenger compartment to generate first image data. Paragraphs [0086]-[0087] describes the first image data to comprise an image of one or both of a face and eyes of the occupant processed by estimator 220 determine a sight direction of the occupant (line of sight). Paragraph [0088] describes a direction/sight line second direction may be included in the first image data itself sent to the estimator.); and 
determining the object of POI in the second image based on the direction of the sight line (Figure 12 reference S104 and S106 wherein data is transmitted to a server device and the server device transmits agent data back to the agent device 100 (of the host vehicle as depicted in figure 1) as described in paragraph [0105]. Figures 8-9 and paragraph [0096] describes the estimator 220 (part of server device 200 as depicted in figure 5) determine/estimate an object (POI) according to the second image data and first/second direction (acquired from the first image data).).
Regarding claim 3, Suzuki discloses the method according to claim 2, wherein the determining the object of POI in the second image based on the direction of the sight line comprises: 
judging whether there is a target object in the direction of the sight line (Paragraph [0093] describes the estimator 220 acquires POI information near the current position of the vehicle from the map information 236. Then the estimator 220 acquires information on an object in the first/second direction (A1 figure 9) and estimates/judges “that building” to be an object OB2 (figure 8).); and 
determining the object of POI in the second image based on a judging result (Paragraph [0096] describes in addition to use of the first image information and first/second direction the second image information is utilized in determining the object (POI) such as the building with a brown roof as a feature information from the surrounding image included in the second image data.).
Regarding independent claim 8, Suzuki discloses a terminal device (Figures 1-2 reference agent device 100.), comprising: 
at least one processor (Figure 1 reference controller 120.); and 
a memory communicatively connected to the at least one processor; wherein 
the memory stores instructions executable by the at least one processor, and the instructions, when executed by the at least one processor, cause the at least one processor to perform operations (Figure 2 reference agent storage 150 described in paragraph [0061] to store a program executed by the processor.) comprising: 
acquiring a first image (Figure 12 reference S102 describes to acquire first image data.), wherein the first image is an image of an eyeball state of a driver (Paragraph [0104] describes first image data to be captured by an inside camera 104. Paragraph [0044] describes inside camera 104 to be installed inside a vehicle to image a face or the like of each occupant who sits on a seat in the passenger compartment to generate first image data. Paragraphs [0086]-[0087] describes the first image data to comprise an image of one or both of a face and eyes of the occupant processed by estimator 220 determine a sight direction of the occupant (line of sight). Paragraph [0088] describes a direction/sight line second direction may be included in the first image data itself sent to the estimator.); 
acquiring a second image (Figure 12 reference S102 describes to acquire second image data.), wherein the second image is an image of a surrounding environment  of a vehicle of the driver (Paragraph [104] describes second image data to be captured by  an outside camera 118. Paragraph [0060] describes the outside camera 118 to be attached to the vehicle to image the surroundings of the vehicle to generate second image data. Paragraph [0096] describes the second image data to regard objects external to the vehicle (exampled as a building with a brown roof).); 
determining an object of point of interest (POI) (Paragraph [0074] describes point of interests POI to be objects such as all things on the ground regardless of being natural things or artificial things like landmarks and examples such.) based on the first image and the second image (Figure 12 reference S104 and S106 wherein data is transmitted to a server device and the server device transmits agent data back to the agent device 100 (of the host vehicle as depicted in figure 1) as described in paragraph [0105]. Figures 8-9 and paragraph [0096] describes the estimator 220 (part of server device 200 as depicted in figure 5) determine/estimate an object (POI) according to the second image data and first/second direction (acquired from the first image data).); and 
determining a target display position of the object of POI, and displaying the object of POI at the target display position (Figure 12 reference S108 described in paragraph [0105] to output the received agent data using speakers 108 or displays 110. Figure 3 and paragraph [0051] describes a HUD device that displays a virtual image at an end of a line of sight of the occupant. Paragraph [0094] describes the agent data may be an image exampled as a displayed building.).
Regarding claim 9, Suzuki the terminal device according to claim 8, wherein the determining the object of point of interest (POI) based on the first image and the second image comprises: 
determining a direction of a sight line of the driver based on the first image (Paragraph [0104] describes first image data to be captured by an inside camera 104. Paragraph [0044] describes inside camera 104 to be installed inside a vehicle to image a face or the like of each occupant who sits on a seat in the passenger compartment to generate first image data. Paragraphs [0086]-[0087] describes the first image data to comprise an image of one or both of a face and eyes of the occupant processed by estimator 220 determine a sight direction of the occupant (line of sight). Paragraph [0088] describes a direction/sight line second direction may be included in the first image data itself sent to the estimator.); and 
determining the object of POI in the second image based on the direction of the sight line (Figure 12 reference S104 and S106 wherein data is transmitted to a server device and the server device transmits agent data back to the agent device 100 (of the host vehicle as depicted in figure 1) as described in paragraph [0105]. Figures 8-9 and paragraph [0096] describes the estimator 220 (part of server device 200 as depicted in figure 5) determine/estimate an object (POI) according to the second image data and first/second direction (acquired from the first image data).).
Regarding claim 10, Suzuki discloses the terminal device according to claim 9, wherein the determining the object of POI in the second image based on the direction of the sight line comprises: 
judging whether there is a target object in the direction of the sight line (Paragraph [0093] describes the estimator 220 acquires POI information near the current position of the vehicle from the map information 236. Then the estimator 220 acquires information on an object in the first/second direction (A1 figure 9) and estimates/judges “that building” to be an object OB2 (figure 8).); and 
determining the object of POI in the second image based on a judging result (Paragraph [0096] describes in addition to use of the first image information and first/second direction the second image information is utilized in determining the object (POI) such as the building with a brown roof as a feature information from the surrounding image included in the second image data.).
Regarding independent claim 15, Suzuki discloses a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions cause the computer (Figure 2 reference agent storage 150 described in paragraph [0061] as non-transitory and to store a program executed by the processor.) to perform operations comprising: 
acquiring a first image (Figure 12 reference S102 describes to acquire first image data.), wherein the first image is an image of an eyeball state of a driver (Paragraph [0104] describes first image data to be captured by an inside camera 104. Paragraph [0044] describes inside camera 104 to be installed inside a vehicle to image a face or the like of each occupant who sits on a seat in the passenger compartment to generate first image data. Paragraphs [0086]-[0087] describes the first image data to comprise an image of one or both of a face and eyes of the occupant processed by estimator 220 determine a sight direction of the occupant (line of sight). Paragraph [0088] describes a direction/sight line second direction may be included in the first image data itself sent to the estimator.); 
acquiring a second image (Figure 12 reference S102 describes to acquire second image data.), wherein the second image is an image of a surrounding environment  of a vehicle of the driver (Paragraph [104] describes second image data to be captured by  an outside camera 118. Paragraph [0060] describes the outside camera 118 to be attached to the vehicle to image the surroundings of the vehicle to generate second image data. Paragraph [0096] describes the second image data to regard objects external to the vehicle (exampled as a building with a brown roof).); 
determining an object of point of interest (POI) (Paragraph [0074] describes point of interests POI to be objects such as all things on the ground regardless of being natural things or artificial things like landmarks and examples such.) based on the first image and the second image (Figure 12 reference S104 and S106 wherein data is transmitted to a server device and the server device transmits agent data back to the agent device 100 (of the host vehicle as depicted in figure 1) as described in paragraph [0105]. Figures 8-9 and paragraph [0096] describes the estimator 220 (part of server device 200 as depicted in figure 5) determine/estimate an object (POI) according to the second image data and first/second direction (acquired from the first image data).); and 
determining a target display position of the object of POI, and displaying the object of POI at the target display position (Figure 12 reference S108 described in paragraph [0105] to output the received agent data using speakers 108 or displays 110. Figure 3 and paragraph [0051] describes a HUD device that displays a virtual image at an end of a line of sight of the occupant. Paragraph [0094] describes the agent data may be an image exampled as a displayed building.).
Regarding claim 16, Suzuki the storage medium according to claim 26, wherein the determining the object of point of interest (POI) based on the first image and the second image comprises: 
determining a direction of a sight line of the driver based on the first image (Paragraph [0104] describes first image data to be captured by an inside camera 104. Paragraph [0044] describes inside camera 104 to be installed inside a vehicle to image a face or the like of each occupant who sits on a seat in the passenger compartment to generate first image data. Paragraphs [0086]-[0087] describes the first image data to comprise an image of one or both of a face and eyes of the occupant processed by estimator 220 determine a sight direction of the occupant (line of sight). Paragraph [0088] describes a direction/sight line second direction may be included in the first image data itself sent to the estimator.); and 
determining the object of POI in the second image based on the direction of the sight line (Figure 12 reference S104 and S106 wherein data is transmitted to a server device and the server device transmits agent data back to the agent device 100 (of the host vehicle as depicted in figure 1) as described in paragraph [0105]. Figures 8-9 and paragraph [0096] describes the estimator 220 (part of server device 200 as depicted in figure 5) determine/estimate an object (POI) according to the second image data and first/second direction (acquired from the first image data).).
Regarding claim 17, Suzuki discloses the storage medium according to claim 16, wherein the determining the object of POI in the second image based on the direction of the sight line comprises: 
judging whether there is a target object in the direction of the sight line (Paragraph [0093] describes the estimator 220 acquires POI information near the current position of the vehicle from the map information 236. Then the estimator 220 acquires information on an object in the first/second direction (A1 figure 9) and estimates/judges “that building” to be an object OB2 (figure 8).); and 
determining the object of POI in the second image based on a judging result (Paragraph [0096] describes in addition to use of the first image information and first/second direction the second image information is utilized in determining the object (POI) such as the building with a brown roof as a feature information from the surrounding image included in the second image data.).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 11-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ho et al. (US Patent Application Publication 2019/0126821), herein after referred to as Ho.
Regarding claim 4, Suzuki discloses the method according to claim 3.
Suzuki does not specifically disclose determining a first target area in a world coordinate system based on the direction of the sight line; determining a second target area in the second image, the second target area corresponding to the first target area based on a corresponding relationship between the world coordinate system and an image coordinate system corresponding to the second image; and judging whether there is the target object within the second target area.
Ho discloses determining a first target area in a world coordinate system based on the direction of the sight line (Paragraph [0034] describes eye tracking device can analyze two-dimensional coordinates of the line of sight projecting on the projection plane in front of the driver acting as the gaze position of the driver. Figure 7B depicts the projected plane PL2 of the eye gaze of the driver as described in paragraph [0045]. PL2 represents a plane and area in a two dimensional world coordinate system based on the direction of the sight line of the driver.); 
determining a second target area in the second image (Figure 7B and paragraph [0045] describes the second image, similar to Suzuki, to be a surrounding image Img2 of vehicle 61 captured by device 450.), the second target area corresponding to the first target area based on a corresponding relationship between the world coordinate system and an image coordinate system corresponding to the second image (Figure 7B reference second target area depicted to be defined by Img2 mapped to via the world coordinate system Xe, Ye to obtain the gaze position Xet, Yet of the driver.); and
judging whether there is the target object within the second target area (Paragraph [0043] describes surrounding image is processed by processor 430 to detect that an object exists within the surrounding image to obtain a target position Xc, Yc. Figure 7b and paragraph [0045] describes the object at position Xc, Yc existing in the target area on the surrounding image Img2.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Suzuki’s judging whether there is the target object in the direction of the sight line to comprise the known technique of determining a first target area in a world coordinate system based on the direction of the sight line; determining a second target area in the second image, the second target area corresponding to the first target area based on a corresponding relationship between the world coordinate system and an image coordinate system corresponding to the second image; and judging whether there is the target object within the second target area yielding the predictable results of providing a notification method to enhance safety of driving transportation vehicles as disclosed by Ho (paragraph [0005]).
Regarding claim 5, Suzuki and Ho discloses the method according to claim 4, wherein the determining the object of POI in the second image based on the judging result comprises: 
determining the target object as the object of POI, in response to there being the target object within the second target area, and the sight line of the driver staying on the target object for a preset duration (Paragraph [0097] describes the sight direction of the occupant has been maintained for a predetermined time or more the object is stored in a server to be identified as the object in question (POI) to identify the past building even when the object is no longer present in the target area (Ho).); and 
determining the object of POI in the second image based on a preset rule, in response to there being no target object within the second target area (Paragraph [0097] describes the sight direction of the occupant has been maintained for a predetermined time or more the object is stored in a server to be identified as the object in question (POI) to identify the past building even when the object is no longer present in the target area (Ho).).
Regarding claim 6, Suzuki discloses the method according to claim 5, wherein the determining the target display position of the object of POI comprises: 
determining, based on a corresponding relationship between the image coordinate system and a display coordinate system corresponding to a head up display screen, a target display position of the object of POI on the head up display screen (Figure 12 reference S108 described in paragraph [0105] to output the received agent data using speakers 108 or displays 110 (corresponding to the identified target object as described in regards to Ho comprising the image coordinate system). Figure 3 and paragraph [0051] describes a HUD device that displays a virtual image at an end of a line of sight of the occupant. Paragraph [0094] describes the agent data may be an image exampled as a displayed building.).
Regarding claim 11, Suzuki discloses the terminal device according to claim 10.
Suzuki does not specifically disclose determining a first target area in a world coordinate system based on the direction of the sight line; determining a second target area in the second image, the second target area corresponding to the first target area based on a corresponding relationship between the world coordinate system and an image coordinate system corresponding to the second image; and judging whether there is the target object within the second target area.
Ho discloses determining a first target area in a world coordinate system based on the direction of the sight line (Paragraph [0034] describes eye tracking device can analyze two-dimensional coordinates of the line of sight projecting on the projection plane in front of the driver acting as the gaze position of the driver. Figure 7B depicts the projected plane PL2 of the eye gaze of the driver as described in paragraph [0045]. PL2 represents a plane and area in a two dimensional world coordinate system based on the direction of the sight line of the driver.); 
determining a second target area in the second image (Figure 7B and paragraph [0045] describes the second image, similar to Suzuki, to be a surrounding image Img2 of vehicle 61 captured by device 450.), the second target area corresponding to the first target area based on a corresponding relationship between the world coordinate system and an image coordinate system corresponding to the second image (Figure 7B reference second target area depicted to be defined by Img2 mapped to via the world coordinate system Xe, Ye to obtain the gaze position Xet, Yet of the driver.); and
judging whether there is the target object within the second target area (Paragraph [0043] describes surrounding image is processed by processor 430 to detect that an object exists within the surrounding image to obtain a target position Xc, Yc. Figure 7b and paragraph [0045] describes the object at position Xc, Yc existing in the target area on the surrounding image Img2.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Suzuki’s judging whether there is the target object in the direction of the sight line to comprise the known technique of determining a first target area in a world coordinate system based on the direction of the sight line; determining a second target area in the second image, the second target area corresponding to the first target area based on a corresponding relationship between the world coordinate system and an image coordinate system corresponding to the second image; and judging whether there is the target object within the second target area yielding the predictable results of providing a notification method to enhance safety of driving transportation vehicles as disclosed by Ho (paragraph [0005]).
Regarding claim 12, Suzuki and Ho discloses the terminal device according to claim 11, wherein the determining the object of POI in the second image based on the judging result comprises: 
determining the target object as the object of POI, in response to there being the target object within the second target area, and the sight line of the driver staying on the target object for a preset duration (Paragraph [0097] describes the sight direction of the occupant has been maintained for a predetermined time or more the object is stored in a server to be identified as the object in question (POI) to identify the past building even when the object is no longer present in the target area (Ho).); and 
determining the object of POI in the second image based on a preset rule, in response to there being no target object within the second target area (Paragraph [0097] describes the sight direction of the occupant has been maintained for a predetermined time or more the object is stored in a server to be identified as the object in question (POI) to identify the past building even when the object is no longer present in the target area (Ho).).
Regarding claim 13, Suzuki discloses the terminal device according to claim 12, wherein the determining the target display position of the object of POI comprises: 
determining, based on a corresponding relationship between the image coordinate system and a display coordinate system corresponding to a head up display screen, a target display position of the object of POI on the head up display screen (Figure 12 reference S108 described in paragraph [0105] to output the received agent data using speakers 108 or displays 110 (corresponding to the identified target object as described in regards to Ho comprising the image coordinate system). Figure 3 and paragraph [0051] describes a HUD device that displays a virtual image at an end of a line of sight of the occupant. Paragraph [0094] describes the agent data may be an image exampled as a displayed building.).
Regarding claim 18, Suzuki discloses the storage medium according to claim 17.
Suzuki does not specifically disclose determining a first target area in a world coordinate system based on the direction of the sight line; determining a second target area in the second image, the second target area corresponding to the first target area based on a corresponding relationship between the world coordinate system and an image coordinate system corresponding to the second image; and judging whether there is the target object within the second target area.
Ho discloses determining a first target area in a world coordinate system based on the direction of the sight line (Paragraph [0034] describes eye tracking device can analyze two-dimensional coordinates of the line of sight projecting on the projection plane in front of the driver acting as the gaze position of the driver. Figure 7B depicts the projected plane PL2 of the eye gaze of the driver as described in paragraph [0045]. PL2 represents a plane and area in a two dimensional world coordinate system based on the direction of the sight line of the driver.); 
determining a second target area in the second image (Figure 7B and paragraph [0045] describes the second image, similar to Suzuki, to be a surrounding image Img2 of vehicle 61 captured by device 450.), the second target area corresponding to the first target area based on a corresponding relationship between the world coordinate system and an image coordinate system corresponding to the second image (Figure 7B reference second target area depicted to be defined by Img2 mapped to via the world coordinate system Xe, Ye to obtain the gaze position Xet, Yet of the driver.); and
judging whether there is the target object within the second target area (Paragraph [0043] describes surrounding image is processed by processor 430 to detect that an object exists within the surrounding image to obtain a target position Xc, Yc. Figure 7b and paragraph [0045] describes the object at position Xc, Yc existing in the target area on the surrounding image Img2.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Suzuki’s judging whether there is the target object in the direction of the sight line to comprise the known technique of determining a first target area in a world coordinate system based on the direction of the sight line; determining a second target area in the second image, the second target area corresponding to the first target area based on a corresponding relationship between the world coordinate system and an image coordinate system corresponding to the second image; and judging whether there is the target object within the second target area yielding the predictable results of providing a notification method to enhance safety of driving transportation vehicles as disclosed by Ho (paragraph [0005]).
Regarding claim 19, Suzuki and Ho discloses the storage medium according to claim 18, wherein the determining the object of POI in the second image based on the judging result comprises: 
determining the target object as the object of POI, in response to there being the target object within the second target area, and the sight line of the driver staying on the target object for a preset duration (Paragraph [0097] describes the sight direction of the occupant has been maintained for a predetermined time or more the object is stored in a server to be identified as the object in question (POI) to identify the past building even when the object is no longer present in the target area (Ho).); and 
determining the object of POI in the second image based on a preset rule, in response to there being no target object within the second target area (Paragraph [0097] describes the sight direction of the occupant has been maintained for a predetermined time or more the object is stored in a server to be identified as the object in question (POI) to identify the past building even when the object is no longer present in the target area (Ho).).
Regarding claim 20, Suzuki discloses the storage medium according to claim 19, wherein the determining the target display position of the object of POI comprises: 
determining, based on a corresponding relationship between the image coordinate system and a display coordinate system corresponding to a head up display screen, a target display position of the object of POI on the head up display screen (Figure 12 reference S108 described in paragraph [0105] to output the received agent data using speakers 108 or displays 110 (corresponding to the identified target object as described in regards to Ho comprising the image coordinate system). Figure 3 and paragraph [0051] describes a HUD device that displays a virtual image at an end of a line of sight of the occupant. Paragraph [0094] describes the agent data may be an image exampled as a displayed building.).

5.		Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Cho et al. (US Patent Application Publication 2021/0362597), herein after referred to as Cho.
Regarding claim 7, Suzuki discloses the method according to claim 1, wherein after the determining the object of point of interest (POI) based on the first image and the second image, the method further comprises: 
acquiring information of a current position of the vehicle (Figure 2 reference agent device 100, part of host vehicle M, comprising GNSS receiver 116 described in paragraph [0059] to detect the position of the vehicle M); and 
acquiring attribute information of the object of POI based on the information of the current position (Paragraph [0093] describes the estimator 220 to estimate an object on the basis of acquired POI information wherein the POI information is acquired on the basis of position data of the vehicle M. Paragraph ); and 
the displaying the object of POI at the target display position comprises: displaying the object of POI at the target display position (Figure 12 reference S108 described in paragraph [0105] to output the received agent data using speakers 108 or displays 110. Figure 3 and paragraph [0051] describes a HUD device that displays a virtual image at an end of a line of sight of the occupant. Paragraph [0094] describes the agent data may be an image exampled as a displayed building. Paragraph [0074] describes POI information to include information of the POI such as attributes of objects etc.); and 
[ ].
Suzuki does not specifically disclose superimposedly displaying the attribute information on the object of POI.
Cho discloses superimposedly displaying the attribute information on the object of POI (Figure 10A described in paragraphs [0306] to detect if object A is in the passenger’s gaze, information A related to object A s displayed in the first area 1010. Figure 10A depicts the first area 1010 to also correspond to the gaze of the passenger and therefore of object A. Further, Further 10A also depicts information A superimposed on the real image of the object, paragraph [0309] describes the display of the detailed information to be through augmented reality.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Suzuki’s detected object of POI gazed at with the known technique of superimposedly displaying the attribute information on the object of POI yielding the predictable results of accurately pinpointing an object wants to be identified based on the passengers gaze and providing guidance information on said object as disclosed by Cho (paragraph [0034]).
Regarding claim 14, Suzuki discloses the terminal device according to claim 8, wherein after the determining the object of point of interest (POI) based on the first image and the second image, the operations further comprise: 
acquiring information of a current position of the vehicle (Figure 2 reference agent device 100, part of host vehicle M, comprising GNSS receiver 116 described in paragraph [0059] to detect the position of the vehicle M); and 
acquiring attribute information of the object of POI based on the information of the current position (Paragraph [0093] describes the estimator 220 to estimate an object on the basis of acquired POI information wherein the POI information is acquired on the basis of position data of the vehicle M. Paragraph ); and 
the displaying the object of POI at the target display position comprises: 
displaying the object of POI at the target display position (Figure 12 reference S108 described in paragraph [0105] to output the received agent data using speakers 108 or displays 110. Figure 3 and paragraph [0051] describes a HUD device that displays a virtual image at an end of a line of sight of the occupant. Paragraph [0094] describes the agent data may be an image exampled as a displayed building. Paragraph [0074] describes POI information to include information of the POI such as attributes of objects etc.); and 
[ ].
Suzuki does not specifically disclose superimposedly displaying the attribute information on the object of POI.
Cho discloses superimposedly displaying the attribute information on the object of POI (Figure 10A described in paragraphs [0306] to detect if object A is in the passenger’s gaze, information A related to object A s displayed in the first area 1010. Figure 10A depicts the first area 1010 to also correspond to the gaze of the passenger and therefore of object A. Further, Further 10A also depicts information A superimposed on the real image of the object, paragraph [0309] describes the display of the detailed information to be through augmented reality.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Suzuki’s detected object of POI gazed at with the known technique of superimposedly displaying the attribute information on the object of POI yielding the predictable results of accurately pinpointing an object wants to be identified based on the passengers gaze and providing guidance information on said object as disclosed by Cho (paragraph [0034]).

Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622